Citation Nr: 0031927	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) prior to March 20, 1997.

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April to October 1960, 
and from October 1964 to October 1972.  He was awarded 
numerous citations, including the Purple Heart.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
PTSD and assigned a 30 percent rating effective March 20, 
1997.  

In December 1997, the veteran, through his representative, 
filed a notice of disagreement with the effective date 
assigned for the grant of service connection for PTSD, as 
well as the evaluation assigned for PTSD.  In March 1998, the 
RO granted a 10 percent rating for PTSD effective from March 
12, 1987, with a 30 percent rating continued from March 20, 
1997.  A statement of the case with regard to the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD was issued to the veteran and his 
representative in July 1998.  However, the file does not 
contain a timely substantive appeal from the veteran on this 
issue, and it is therefore not currently before the Board.  A 
statement of the case regarding an increased rating for PTSD 
was issued in April 1999 and a substantive appeal was 
received later that month. 


REMAND

One of the issues before the Board is whether the veteran's 
PTSD warrants a rating in excess of 10 percent prior to March 
20, 1997.  

Upon review, the Board is unclear as to whether all pertinent 
treatment records have been associated with the claims file.  
Specifically, a July 1993 Report of Contact indicates that 
the veteran was being treated at the Columbia Vet Center for 
PTSD; however, there are no records in the file from this 
facility.  Also, in February 1983, the Columbia VA medical 
center mental health clinic referred the veteran to a non-VA 
provider program for Vietnam veterans.  Records of the 
veteran's participation in any such program are not of 
record.  Additionally, in November 1998, the veteran's 
representative provided records of treatment of the veteran 
for mental impairment at the Augusta, Georgia VA medical 
center.  It is unclear if all records of treatment of the 
veteran at that facility have been provided.  The Board notes 
that the aforementioned records could provide evidence of the 
extent of the veteran's service-connected psychiatric 
disability prior to March 20, 1997, as well as subsequent 
thereto. 

A review of the record shows that the veteran was last 
afforded a VA psychiatric examination in September 1997.  The 
veteran's representative requests that the veteran be 
afforded another examination to determine the current 
severity of his psychiatric condition.  The Board agrees.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for psychiatric 
impairment, particularly PTSD, since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include requests for records 
pertaining to the veteran from the Dorn 
VA Medical Center in Columbia, South 
Carolina including from the mental health 
clinic since 1987, the Columbia Vet 
Center including from 1993, and the 
Augusta, Georgia VA medical center.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of all 
psychiatric disorders present.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
identify all psychiatric disabilities, 
and address the effect of the service-
connected PTSD on the veteran's social 
and industrial adaptability.  It is also 
requested that the examiner, if possible, 
assign a Global Assessment of Functioning 
(GAF) score attributable solely to the 
PTSD.  The examiner is specifically 
requested to distinguish manifestations 
of the veteran's service-connected PTSD 
from symptoms caused by non-service-
connected psychiatric disability.  A 
complete rationale for all opinions 
expressed should be provided.  

The RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

3.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the issues on appeal.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U.R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


